Hall, Justice,
concurring specially.
"The doctrine of stare decisis is usually interpreted to mean that the court should adhere to what it has previously decided and not disturb what is settled. It does not undercut the power of a court to overrule its previous decisions. On the contrary, it is a rule of policy tending to consistency and uniformity of decision and is not inflexible. The reason for the rule is more compelling in cases involving the interpretation of a statute. 'Once the court interprets the statute, "the interpretation . . . has become an integral part of the statute.” Gulf C. & S.F.R. Co. v. Moser, 275 U. S. 133, 136...; Winters v. New York, 333 U.S. 507 ... This having been done, [over a long period of history] any subsequent "reinterpretation” would be no different in effect from a judicial alteration of language that the General Assembly itself placed in the statute. The principle is "particularly applicable where an amendment is presented to the legislature and . . . the statute is amended in other particulars.” ’ Walker v. Walker, 122 Ga. App. 545, 546 (177 SE2d 845) (1970).” Mitchell v. State, 239 Ga. 3, 6 (235 SE2d 509) (1977).
The statute at issue here was first enacted in 1863 and in my opinion was properly construed in Reynolds v. Bristow, 37 Ga. 283 (1867); Kelley v. Welborn, 110 Ga. 540 (35 SE 636) (1900); Trustees of U. of Ga. v. Denmark, 141 Ga. 390 (81 SE 238) (1913); and Wesley Memorial Hosp. v. Thomson, 164 Ga. 466 (139 SE 15) (1927). Almost one *551hundred years later, this court reinterpreted the statute and found a new legislative intent. Hood v. First Nat. Bank of Columbus, 219 Ga. 283 (133 SE2d 19) (1963). In my opinion, the Hood decision violated the principle of stare decisis on the interpretation of statutes. However, a vote to overrule Hood today would be a vote to reinterpret the reinterpretation of a statute previously interpreted. In the name of judicial credibility, I vote to leave the Hood reinterpretation unmolested.